TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00248-CR



                                 Eddie Earl Wright, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 67626, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Eddie Earl Wright plead no contest to the offense of forgery by passing, and

the trial court assessed punishment at twenty months in state jail with credit for time served. See

Tex. Penal Code § 32.21.

               Wright’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that this appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See id.; see also Penson

v. Ohio, 488 U.S. 75, 80 (1988); High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978);

Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553,

553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).

Counsel sent a copy of the brief to Wright and advised him of his right to examine the appellate
record and to file a pro se brief. See Anders, 386 U.S. at 744. Wright did not file a pro se brief and

did not request an extension of time to do so.1

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeal is frivolous, and her motion to withdraw is

granted. The judgment of conviction is affirmed.




                                               Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Affirmed

Filed: August 15, 2013

Do Not Publish




       1
          Although he did not file a brief, Wright did file pro se motions seeking appointment of
different appellate counsel, reduced sentence, and further time credit. None of these filings present
any appellate issues alleging error in the trial court’s judgment or pronounced sentence.

                                                  2